Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy D. MacIntyre on 2/10/22.

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
The following listing of claims will replace all prior versions and listings of claims in the application.
Listing Of Claims:
--1.	(Currently Amended) A radio communication apparatus comprising:
a processor; and
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
receive wirelessly a signal configured with a preamble from another radio communication apparatus;
use the preamble included in the signal to detect synchronization with the another radio communication apparatus;
signals 
calculate weights on the respective accumulated signals; 
selects a predefined number of weights from the weights in descending order of absolute values of the weights; 
applies the selected weights to the corresponding accumulated signals to combine signals in accordance with a blind adaptive array antenna algorithm; and
demodulate the combined signals.
2.	(Previously Presented) The radio communication apparatus according to claim 1, wherein the computer program instructions further perform to use a constant modulus algorithm (CMA) as the algorithm.
3.	(Cancel)

4.	(Currently Amended)  A radio communication apparatus comprising:
a processor; and
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
receive wirelessly a signal configured with a preamble from another radio communication apparatus;
use the preamble included in the signal to detect synchronization with the another radio communication apparatus;
accumulate signals 
calculate weights on the respective accumulated signals, 

recalculates weights on the accumulated signals corresponding to the selected weights, 
applies the recalculated weights to the corresponding accumulated signals to combine [[the]] signals 
demodulate the combined signals.

5.	(Currently Amended) A radio communication apparatus comprising:
a processor; and
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
receive wirelessly a signal configured with a preamble from another radio communication apparatus;
use the preamble included in the signal to detect synchronization with the another radio communication apparatus;
accumulate [[a]] signals extracted from the signal based on a timing at which the synchronization is detected;
calculate weights on the respective accumulated signals, 
selects weights of which absolute values exceed a threshold from among the calculated weights, 
applies the selected weights to the corresponding accumulated  signals to 
demodulate the combined signals.  

6.	(Currently Amended) A radio communication apparatus comprising:
a processor; and
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
receive wirelessly a signal configured with a preamble from another radio communication apparatus;
use the preamble included in the signal to detect synchronization with the another radio communication apparatus;
accumulate [[a]] signals extracted from the signal based on a timing at which the synchronization is detected;
calculate weights on the respective accumulated signals, 
selects weights of which absolute values exceed a threshold from among the calculated weights, 
recalculates weights on the accumulated signals corresponding to the selected weights, 
applies the recalculated weights to the corresponding accumulated signals to combine [[the]] signals 
demodulate the combined signals.

7.	(Currently Amended) The radio communication apparatus according to claim 1, wherein the computer program instructions further perform to
generate an interference replica signal based on information from the demodulated signals; and
accumulated signals in accordance with the blind adaptive array antenna algorithm.
8.    (Cancel)
9. (Previously Presented) The radio communication apparatus according to claim 4, wherein the computer program instructions further perform to use a constant modulus algorithm (CMA) as the algorithm.  

10. (Previously Presented) The radio communication apparatus according to claim 5, wherein the computer program instructions further perform to use a constant modulus algorithm (CMA) as the algorithm. 
 
11. (Previously Presented) The radio communication apparatus according to claim 6, wherein the computer program instructions further perform to use a constant modulus algorithm (CMA) as the algorithm.

12.	(Currently Amended)  The radio communication apparatus according to claim 4, wherein the computer program instructions further perform to
generate an interference replica signal based on information from the demodulated signals; and
subtract the interference replica signal from each of the accumulated signals and combine[[s]] the accumulated signals in accordance with the blind adaptive array antenna algorithm.

13.	(Currently Amended)  The radio communication apparatus according to claim 5, wherein the computer program instructions further perform to
generate an interference replica signal based on information from the demodulated signals; and
accumulated signals in accordance with the blind adaptive array antenna algorithm.


14.	(Currently Amended) The radio communication apparatus according to claim 6, wherein the computer program instructions further perform to
generate an interference replica signal based on information from the demodulated signals; and
subtract the interference replica signal from each of the accumulated signals and combine[[s]] the accumulated signals in accordance with the blind adaptive array antenna algorithm.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633